UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 93-5867

PAUL WINESTOCK, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
William M. Nickerson, District Judge.
(CR-90-454-WN)

Argued: March 7, 1997

Decided: March 27, 1997

Before WILKINSON, Chief Judge, and RUSSELL and HALL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: John Addison Shorter, Jr., Washington, D.C., for Appel-
lant. John Vincent Geise, Assistant United States Attorney, Barbara
Suzanne Skalla, Assistant United States Attorney, Greenbelt, Mary-
land, for Appellee. ON BRIEF: Lynne A. Battaglia, United States
Attorney, Greenbelt, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Paul Winestock, Jr. was convicted of distribution of cocaine base
and possession with intent to distribute cocaine, both in violation of
21 U.S.C. § 841(a)(1). Winestock appeals his convictions on two
grounds -- that the trial court prevented him from developing an
entrapment defense and that one of the counts on which he was con-
victed was duplicitous. Finding no merit in either contention, we
affirm the judgment of the district court.

I.

After an extensive investigation into a drug distribution ring in the
Woodridge section of Washington, D.C., government agents arrested
Winestock and twenty-seven of his alleged co-conspirators on
December 5, 1990. Seventeen of the defendants, including Winestock,
were tried together in a sixty-nine day trial beginning in November
1991.

To prove the numerous counts of conspiracy, distribution of
cocaine and cocaine base, and possession with intent to distribute, the
government relied on the testimony of an informant, eight cooperating
witnesses who had been part of the conspiracy, two undercover agents
who had purchased drugs from Winestock and others, and numerous
surveillance agents. The prosecution also introduced dozens of inter-
cepted telephone conversations, telephone and other records, and
items seized in the searches of approximately thirty-two locations.

The jury found Winestock guilty of both distribution of cocaine
base and possession of cocaine with intent to distribute. Because of
the large amounts of drugs involved, Winestock was sentenced to two
concurrent terms of life imprisonment.

                    2
Winestock now appeals.

II.

A.

Winestock first argues that the trial court impermissibly limited the
cross-examination of government special agent T.J. Dade, preventing
Winestock and his co-defendants from developing an entrapment
defense. He suggests that Dade's undercover exchanges with Wine-
stock of cellular phones for crack may have constituted entrapment.
Winestock asserts that the court prevented this line of defense when
it told counsel for a co-defendant to move on to another topic rather
than continuing the entrapment line of questioning during Dade's
cross-examination.

Prior to Dade's testimony, on the nineteenth day of what turned out
to be a sixty-nine day trial, the court had expressed serious concern
about the slow progress of the trial, and especially the abuse of cross-
examination. In response, the defense attorneys had submitted a pro-
posal to regulate cross-examination by assigning specific topics to
each attorney. Pursuant to this plan, (and after Winestock's attorney
had already cross-examined Dade for forty-five transcript pages) the
attorney for defendant Walter Smith had submitted to the court an
estimate that he would cross-examine agent Dade for one hour. After
he had used the full hour and was seeking an additional half hour to
finish his cross-examination, the court raised its concerns about con-
tinuing questioning focusing on entrapment. The court noted that
counsel had spent more than thirty-five minutes of the first hour
attempting to develop entrapment evidence. He opined that additional
efforts to elicit information from Dade relevant to entrapment would
be a waste of time.

The district court acted well within its discretion in managing the
cross-examination of Agent Dade. The Supreme Court has instructed
that "trial judges retain wide latitude . . . to impose reasonable limits
on such cross-examination based on concerns about, among other
things, . . . interrogation that is repetitive or only marginally relevant."
Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). This circuit has
likewise recognized trial judges' "broad discretion to choreograph a

                     3
trial," including the authority to preclude counsel from "needlessly
presenting cumulative evidence." United States v. Tindle, 808 F.2d
319, 327 (4th Cir. 1986). The judge in this case had ample evidence
to conclude that the exchange of cellular phones for drugs, with drug
dealers who had sold copious quantities of heroin, cocaine, and crack
to a variety of other customers, could hardly constitute "governmental
overreaching and conduct sufficiently excessive to implant a criminal
design in the mind of an otherwise innocent party." United States v.
Singh, 54 F.3d 1182, 1189 (4th Cir. 1995). Thus the court's ruling
that defense counsel should not continue endless entrapment question-
ing was a valid exercise of his authority. In the management of a
mammoth sixty-nine day, seventeen-defendant trial, the district court
quite properly admonished attorneys to avoid repetitive and fruitless
lines of questioning.

B.

Winestock also alleges that count thirty-three of his indictment,
charging him with possession with intent to distribute cocaine, was
duplicitous. He argues that the count impermissibly combined two
separate acts of receiving drug deliveries from two different people
at two different times of the day in two different locations. See United
States v. Burns, 990 F.2d 1426, 1438 (4th Cir. 1993) (defining duplic-
ity of charges). On the day in question, Winestock received two kilo-
grams of cocaine from Melvin Ford early in the morning, and five
kilograms of cocaine from Cynthia Brown approximately four and a
half hours later. Winestock argues that he could not be assured of jury
unanimity on count thirty-three, since some of the jurors may have
judged him guilty of only one of the two possessions, while other
jurors may have found him guilty of only the other possession.

Winestock did not object to the alleged duplicity in the charging
document prior to trial as required by Fed. R. Crim. P. 12(b)(2). Such
a failure waives the issue, absent a showing of cause. Fed.R.Crim.P.
12(f); United States v. Price, 763 F.2d 640, 643 (4th Cir. 1985).
Winestock argues to this court that the defect was not apparent on the
face of the indictment, but became evident only during the govern-
ment's presentation of its evidence. Even if this were true, it neither
explains nor excuses Winestock's failure to object at any point during
trial. Winestock has thus not shown good cause for failing to raise the

                    4
issue of duplicitousness at a time when the government could have
cured any alleged defect or when the court could have given the jury
specific clarifying instructions.

In any event, count thirty-three is not duplicitous. The government
argued that all seven kilograms of cocaine powder received by Wine-
stock on November 10 came from the same supplier in Philadelphia,
known as "Jimmy" or "the little guy." Although the cocaine came in
two separate deliveries, both deliveries were arranged by employees
of "Jimmy." Both packages were labeled with the word "Fire." All
seven kilos were stored by Winestock and his associate in the apart-
ment of one of their friends, Robin Pope. Ample evidence supports
the contention that the seven kilos were part of one single sales trans-
action between Winestock and "Jimmy," and therefore were properly
charged as one count.

III.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    5